ON PETITION FOR REHEARING
A petition for rehearing in this case has been submitted, but it was not filed nor received by the clerk within the period allowed by the rules for its filing. Indeed, the package in which it was received, together with the brief in support thereof, appears to have been mailed at Lander, in Fremont County, where the cause arose and was tried, on the last day of the period allowed for filing a petition for rehearing; and that was too late for it to be received by the clerk of this court within said period. It is therefore not entitled to consideration. Bank of Chadron v. Anderson, 6 Wyo. 518,536, 48 P. 197; Dean v. Oil Co., 21 Wyo. 133, 151,128 P. 1023, 129 P. 1023; Tuttle v. Rohrer, 23 Wyo. 305,318, 149 P. 857, 153 P. 27; Allen v. Houn, 30 Wyo. 186,219 P. 573. Moreover, an examination of the petition and the brief in its support discloses that the sole question discussed is the sufficiency of the evidence to sustain the judgment, which was fully considered by the court in disposing of the case upon the original hearing; and the chief objection now presented is that this court mistakenly assumed in its opinion that certain statements made by defendant Jones to Mrs. Wettlin, as he testified, had not been denied by her. But, without *Page 460 
regard to whether that matter might be material or not, it may be said that counsel and not the court appears to have been mistaken as to the testimony in that particular. The statements referred to are that the defendant Jones, when he told Mrs. Wettlin that he had foreclosed the mortgage, also told her that she would have six months to redeem the mortgage in, if she cared to redeem it, and that he could arrange for that "with those people." The record on appeal shows that on cross examination of Mrs. Wettlin, she gave this testimony:
Q. Do you recall that at that time Mr. Jones made the statement to you that he understood you had six months to redeem the laundry? A. I do not. Q. Would you say that no such statement was made to you at that time? A. I would. Q. And if it was made, I understand you do not recall the statement? A. It was not made. Q. Was any similar statement made at that time? A. No sir. Q. Do you recall Mr. Jones saying in that connection that he would undertake to fix it with the then owner of the laundry so that you could redeem it at any time you wanted? A. He did not. Q. He told you at that time that he had foreclosed the mortgage? A. I asked him to please lay the cards on the table, and let me know directly; that I had it from hearsay and would like to hear from him whether he had done this or not, and he said he had.
Thus there would seem to be no ground for the contention in the petition and brief that the court's misunderstanding of the testimony in that respect may have led to the conclusion sustaining the sufficiency of the evidence. A rehearing will be denied.
Rehearing Denied.
BLUME and KIMBALL, JJ., concur. *Page 461